PER CURIAM.
Appellant, John Henry Albury, appeals his conviction and sentence for possession of cocaine and marijuana. We affirm in part, reverse in part, and remand.
This is appellant’s second trial on the same charges, a prior conviction having been reversed in Albury v. State, 541 So.2d 1262 (Fla. 3d DCA 1989). After being convicted again, appellant was sentenced to a term outside the guidelines by the reimpo-sition of the old sentence. No written reasons were provided for the newly imposed sentence.
The State correctly concedes that appellant was improperly sentenced to a term outside the guidelines without written findings to justify the departure. See Padgett v. State, 534 So.2d 1246 (Fla. 3d DCA 1988). Accordingly, we reverse appellant’s sentence and remand for sentencing within the guidelines. See Pope v. State, 561 So.2d 554 (Fla.1990). Finding no merit in appellant’s other contentions, we affirm his conviction in all other respects.
Affirmed in part, reversed in part, and remanded.